,.t    t
      AO 245B (Rev. 02/08/2019) Judgrrient in a Criminal Petty Case (Modified)                                                             Pagel of I



                                              UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                            JUDGMENT IN A CRIMINAL CASE
                                               v.                                  (For Offenses Committed On or After November 1, 1987)



                               Alex Nelson Melo-Lopez                              Case Number: 3:19-mj-22423

                                                                                  Merle N Sclmeidewind
                                                                                  Defendant's Attorney


      REGISTRATION NO. 85826298
      THE DEFENDANT: .
       0 pleaded guilty to count(s) 1 of Complaint
                                                    -------=--------------------------
       •        was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                         Nature of Offense                                                         Count Number(s)
      8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                               1

       •        The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      - ~ TIME SERVED                            • ________ days
           0 Assessment: $10 WAIVED            IZI Fine: WAIVED
           12:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal. .
           ~ Court recommends defendant be deported/removed with relative, Ler:ipcilo M.do - lof I'~ charged in case
            "          ••      -;;z. L{ ( q         .                                      D,:,t. .,,, ,l   v'-'l .e,( o ~ Lo I t "!-
            /@.             :;);:),L( I g
             ·. tT I
                 ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Friday, June 14, 2019
                                                                                 Date of Imposition of Sentence


                                                                                  ~~~
                                                                                 HONORABLE ROBERT A. MCQUAID
                                                                                 UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                        3:19-mj-22423
